Citation Nr: 0401410	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the permanent 
need for the aid and attendance of another person or on 
account of being housebound. 


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from July 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in this case. 

In a September 2002 statement, Naila Ahmad, M.D., asserted 
that she had treated the veteran since July 2001 and had 
determined that he needed special assistance on a permanent 
basis as his left wrist and forearm were limited in use.  In 
particular, Dr. Ahmad stated that the veteran was unable to 
dress, undress, bathe, groom himself, or attend to the tasks 
of daily living.  While the evidence of record includes the 
September 2002 statement from Dr. Ahmad, it does not appear 
that her complete treatment records pertaining to the veteran 
have been obtained.  Further, in Dr. Ahmad's September 2002 
statement, she indicated that the veteran is also being 
followed by Dr. Rehman for an orthopedic resurgery opinion.  
It does not appear that Dr. Rehman's records have been 
obtained and associated with the claims file.

The Board also notes that the record contains two completed 
VA Forms 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), one of which 
appears to have been completed and signed by Dr. Ahmad.  It 
is unclear which examiner signed the other VA Form 21-2680 
but it appears that it may also have been completed by one of 
the veteran's private physicians as there is a notation that 
the veteran needed help cooking and doing laundry from July 2 
to July 16, and that the veteran was never seen back again 
and was to follow up with his own physician.  Therefore, it 
does not appear that the veteran has been examined by VA for 
purposes of this appeal.  The Board finds that further 
examination is warranted in this regard. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he provide complete 
information regarding all health care 
providers that have treated him for his 
permanent disabilities from 2001 to the 
present, to include a Dr. Rehman.  The RO 
should then contact those health care 
providers indicated by the veteran to 
include Naila Ahmad, M.D., and request 
any and all treatment records, 
examination reports, notes, consults, and 
complete clinical records pertaining to 
treatment of the veteran from July 2001 
to the present.  If no such records can 
be found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.  

2.  The RO should arrange for the veteran 
to be provided with a VA Examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance (VA Form 21- 
2680 or the equivalent) conducted by a 
physician to ascertain whether the 
veteran is housebound and/or able to 
independently perform the activities of 
daily living and self-care on a regular 
basis.  The examiner is asked to describe 
the nature of the appellant's 
disabilities and the combined effect of 
his identifiable disabilities on his 
ability to perform daily functions.  
Factors to consider include is the 
appellant unable to dress or undress 
himself and keep himself ordinarily clean 
and presentable?  Does he require 
frequent adjustment of any special 
prosthetic or orthopedic appliances, 
which by reason of the particular 
disability cannot be done without aid 
(this will not include the adjustment of 
appliances which normal persons would be 
unable to adjust without aid, such as 
supports, belts, lacing at the back, 
etc.)?  Is he unable to feed himself 
through loss of coordination of upper 
extremities or through extreme weakness, 
or unable to attend to the wants of 
nature?  Does he have incapacity, 
physical or mental, that requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  Is the veteran so 
helpless, or nearly so helpless as to 
require the regular aid and assistance of 
another person?  Does he have any 
disability that requires that he remain 
in bed?  Is he substantially confined to 
his dwelling and the immediate premises, 
and if so, it is reasonably certain that 
the disability or disabilities and 
resultant confinement will continue 
throughout his lifetime?  A complete 
rational for any opinion expressed should 
be included in the report.  

3.  The RO should then readjudicate the 
veteran's special monthly pension claim.  
If the determination remains adverse to 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




